tax_exempt_and_government_entities_division date feb department of the treasury washington d c sin - no third party contacts contact person identification_number contact number fax jt employer_identification_number legend a m p t x y dear applicant this refers to your ruling_request dated date supplemented by your letter dated date under sec_501 sec_509 and sec_4940 through of the internal_revenue_code the code x is exempt under sec_501 of the code x is classified as a private_foundation under sec_509 x was initially funded by a gift fom a x receives substantially_all of its income from y a_trust created under the will of a the distribution from y along with the earnings_of its investment portfolio constitutes x's principal source of revenue x currently operates several grant programs that under sec_4945 of the code require expenditure_responsibility agreement x makes grants to other tax-exempt organizations focusing on eight areas vital to growth in p's rural communities community leadership economic opportunity life-long learning environmental stewardship infrastructure and services recreational and cultural opportunities diversity and safety and security x continues to strive to find ways to support its mission of strengthening and improving rural communities in p to this end x proposes to initiate a new leadership initiative focusing on social entrepreneurship called m m will support individuat community members who have specific ideas on how to fulfill a significant unmet community need take advantage of opportunities to improve their community and fuifill a charitable purpose page in the pilot phase of m x will award up to individuals the participants up to dollar_figure per year for a two-year commitment to a maximum of dollar_figure it is possible that this amount could be increased as the program evolves the program is available to anyone throughout rural p on a non-discriminatory basis participants may use the grant for a variety of charitable purposes designed to improve the recipient's rural community participants may use grant funds for meeting expenses office supplies professional advice and limited travel and training all of which must be directly related to the specific purpose of the program they propose however participants may not use the grants for personal gain wages or salary supplementation or obtaining an academic degree to be accepted applicants must demonstrate that their projects would fulfill an identified community need or opportunity have the potential to continue beyond the initial two-year time commitment and seek to use innovative and creative approaches approved projects will be non-sectarian non-denominational and non-political and will not be used to generate profit before x will disburse any grant funds recipients will enter into an agreement with x that sets forth budget expectations project work plans and the parties' responsibilities there will be a written_agreement between x and the participant setting forth objectives and responsibilities participants will be required to establish a separate_accounting system to account for_the_use_of the funds and submit annual financial statements to x participants will also furnish x with periodic reports on the use of the grant funds and an explanation of how the recipient has achieved the goals for which the grant was made x will review and assess each participant's progress after the first year an advisory committee will be established consisting of x's staff and others with expertise in leadership development and social entrepreneurship the advisory committee will meet approximately semi-annually to monitor the program and suggest changes to improve its effectiveness sec_501 of the code exempts from federal_income_tax organizations that are organized and operated exclusively for exempt purposes provided no part of its net_earnings inure to the benefit of any private_shareholder_or_individual sec_4940 of the code imposes on a private_foundation with respect to the carrying on of its activities a tax equal to of its net_investment_income for the taxable_year sec_4941 of the code imposes a tax on acts of self-dealing between a disqualified_person and a private_foundation sec_4941 of the code provides that the term self-dealing includes any direct or indirect- d payment of compensation or payment or a reimbursement of expenses by a private_foundation to a disqualified_person and e transfer to or use by or for the benefit of a disqualified_person of the income page zu0z21052 or assets of a private_foundation sec_4942 of the code provides that the term qualifying_distribution means to include any amount including that portion of reasonable and necessary administrative expenses paid to accomplish one or more purposes described in sec_170 other than any contribution to i an organization controled directly or indirectly by the foundation or one or more disqualified persons as defined in sec_4946 with respect to the foundation or ii a private_foundation which is not an operating_foundation as defined in subsection g sec_4944 of the code provides generally for the imposition of a tax on a private_foundation and a foundation_manager if investments are made in such a manner as to jeopardize the carrying out of the foundation's exempt purposes sec_4945 of the code imposes a tax on each taxable_expenditure of a private_foundation as defined in sec_4945 sec_4945 of the code defines the term taxable_expenditure as including an amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless the grant satisfies the requirements of subsection g sec_4945 of the code provides that subsection d shall not apply to an individuai grant awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance by the secretary sec_4945 of the code provides the taxable responsibility requirements that must be met for grants made to organizations described in sec_4945 sec_53_4945-4 of the foundation and similar taxes regulations provides that grants to individuals must be made pursuant to a procedure approved in advance to secure such approval a private_foundation must demonstrate to the satisfaction of the commissioner that-- i its grant procedure includes an objective and nondiscriminatory selection process ii such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and iii the foundation plans to obtain reports to determine whether the grantees have performed the activities that the grants are intended to finance no single procedure or set of procedures is required procedures may vary depending upon such factors as the size of the foundation the amount and purpose of the grants and whether one or more recipients are involved sec_53_4945-6 of the regulations provides that any expenditures_for unreasonable administrative expenses including compensation consultant fees and other fees page for services rendered will ordinarily be taxable_expenditures under sec_4945 unless the foundation can demonstrate that such expenses were paid_or_incurred in the good_faith belief that they were reasonable and that the payment or incurrence of such expenses in such amounts was consistent with ordinary business care and prudence the determination of whether an expenditure is unreasonable shall depend upon the facts and circumstances of the particular case sec_4946 of the code defines the term disqualified persons to include with respect to a private_foundation a substantial foundation contributor a foundation_manager an owner of more than of the total combined voting power of a corporation the profits interest of a partnership or the beneficial_interest of a_trust of an unincorporated enterprise that is a substantial foundation contributor or a family_member of a substantial_contributor manager or owner we have considered the organization's grant making procedures under sec_4945 of the code based on the information submitted and assuming the program will be conducted as proposed with a view to providing objectivity and nondiscrimination in awarding grants we have determined that the procedures comply with the requirements of sec_4945 and that amounts granted according to these procedures will not be taxable_expenditures within the meaning of sec_4945 we have not considered whether grants made under the procedures are excludable from the gross_income of recipients this ruling is conditioned on the understanding that there will be no material_change in the facts upon which it is based it is further conditioned on the premise that no grants will be awarded to the organization's creators officers directors trustees or members of the selection committee or for a purpose that is inconsistent with the purposes described in sec_170 the approval of the grant making procedures is a one-time approval of the organization's system of standards and procedures for selecting recipients of grants that meet the requirements of sec_4945 of the code thus approval will apply to succeeding grant programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in the request since these are grants meeting the requirements of sec_4945 they are not subject_to the expenditure_responsibility requirements of sec_4945 furthermore as described above we find that the proposed grants do not involve disqualified persons to be considered as acts of self-dealing under sec_4941 of the code since the grants will be given to applicants for the charitable purpose of improving the rural communities of p they will be qualifying distributions within the meaning of sec_4942 also the proposed grants do not constitute investments that would be considered jeopardizing investments under sec_4944 or give rise to taxes on investment_income under sec_4940 moreover we find that the activities in connection with the proposed grants will not confer private benefits that would adversely affect the exempt status of x under sec_501 or its classification as a private_foundation under sec_509 page based on the foregoing and as requested we rule as follows that the a proposed grants to individuals and b the payment of the legal accounting and other expenses including filing incurred by x in connection with this ruling_request will not constitute a taxable_expenditure under sec_4945 of the code and no expenditure_responsibility will be imposed under sec_4945 that the proposed grants to individuals will not be an act of self-dealing within the meaning of sec_4941 of the code and therefore will not result in the imposition of additional tax under that section that the proposed grants to individuals will not give rise to net_investment_income and will therefore not result in the imposition of any excise_tax on net_investment_income under sec_4940 of the code that the proposed grants to individuals will constitute qualifying distributions within the meaning of sec_4942 of the code and will not subject x to any excise_tax under that section that the proposed grants to individuals will not constitute an investment on the part of x and therefore x will not be subject_to the tax on jeopardizing investments within the meaning of sec_4944 of the code and that the proposed grants to individuals will not jeopardize the tax-exempt of x under sec_501 of the code and private_foundation classification under a this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent please keep this in your permanent records if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely signed robert c harper ur robert c harper jr manager exempt_organizations technical group
